Citation Nr: 0426525	
Decision Date: 09/23/04    Archive Date: 09/29/04	

DOCKET NO.  96-30 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for an anterior 
cruciate ligament rupture and medial meniscal tear, status 
post surgery, left knee, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative degenerative changes of the left 
knee.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1976, and from November 1990 to April 1992.

This matter arises from various rating decisions rendered 
since February 1996 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  In March 1997 the 
RO granted entitlement to an increased evaluation of 30 
percent for postoperative left knee anterior cruciate 
ligament rupture and medial meniscus tear, effective February 
1, 1995.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

In October 2001, the veteran presented oral testimony before 
the undersigned Veterans Law Judge at a video conference 
hearing with the RO; a transcript of that proceeding is of 
record.  

This case was most recently before the Board in July 2003.  
After adjudicating another issue then pending on appeal, the 
Board remanded the case to the RO for further development and 
adjudicative action.

In March 2004 the RO affirmed the 30 percent evaluation for 
postoperative left knee anterior cruciate ligament rupture 
and medial meniscus tear, and granted entitlement to service 
connection for postoperative degenerative changes of the left 
knee with an evaluation of 10 percent effective February 1, 
1995.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The anterior cruciate ligament tear and medial meniscus 
tear status post surgery, left knee, is productive of not 
more than severe impairment.  

3.  Symptomatology associated with postoperative degenerative 
changes of the left knee includes the development of 
osteoarthritis in that joint as a postoperative complication 
of surgery for reconstruction of the anterior cruciate 
ligament and has resulted in noncompensable limitation of 
motion of one major joint.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent an 
anterior cruciate ligament tear and medial meniscus tear, 
status post surgery, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5257 (2003).

2.  An evaluation in excess of 10 percent for degenerative 
changes of the left knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5010 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  



The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  



It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits which in this case was made prior to 
November 9, 2000, the date the VCAA was enacted.  

In the present case, the veteran filed the claims now at 
issue prior to the inception of the VCAA.  By rating 
decisions dated in March 1997 and March 2004, the disability 
evaluations for the disabilities now at issue were assigned.  

The RO provided notice to the appellant in an August 2002 
letter regarding what information and evidence must be 
submitted to substantiate the claims, as well as what 
evidence and information must be submitted by the claimant, 
what evidence and information will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the assignment of the 30 percent rating 
for anterior cruciate ligament tear and medial meniscus tear, 
status post surgery, left knee, the timing of the notice with 
regard to that issue does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
While the CAVC  did not address whether, and, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice of 
this kind may be non-prejudicial to the claimant.

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, supra.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of the pre-AOJ decision notice was 
not prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the AOJ to provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of § 5103(a).  There is no basis for 
concluding that harmful error occurs because a claimant 
receives VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require 
the entire rating process to be reiterated when notice was 
provided prior to the first agency adjudication, this could 
not have been the intention of the CAVC, otherwise it would 
not have taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (there is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in 7261(b)(2) that 
the Veterans Claims Court shall "take due account of the rule 
of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial determination 
constitutes error, especially since an AOJ determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision, and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, supra.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the case at hand, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  

As the Board elaborates in more detail below, notice was 
provided to the appellant on a number of occasions, and the 
case was in active development including development 
conducted by the Board up and until the most recent return of 
the case to the Board for further appellate review.  

The Board details below the ongoing adjudications of the 
claim at issue which constitute the subject matter of the 
current appellate review, and the multiple documentations 
providing the appellant notice as well as assistance 
rendered.  

The appellant was given notice of the requirements for an 
increased rating in the various rating decisions rendered 
since February 1996, the statement of the case issued in 
May 1996, and the supplemental statements of the case issued 
in April 2003 and March 2004.  

The RO also advised the appellant of the evidence used in 
conjunction with his claims, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  

By letter dated in August 2002, the veteran was notified of 
the impact of the VCAA on his appeal, of VA's duty to assist 
him in obtaining evidence for his claims, what the evidence 
must demonstrate, and which evidence VA will acquire on his 
behalf, as opposed to that evidence or information that it 
was his responsibility to submit.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran also was afforded a personal hearing before an RO 
hearing officer, as well as a video conference hearing before 
the undersigned.  He also was examined by competent medical 
professionals who provided clinical findings and opinions 
regarding the disabilities at issue.  

As such, all relevant facts have been properly developed, and 
all evidence necessary for an equitable disposition of the 
issue on appeal has been obtained.  

VA, therefore, has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the division 
of responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  

Finally, in view of the relatively narrow questions of law 
and fact on which this case turns, the Board concludes that 
there is no reasonable possibility that any further 
development could substantiate the claims.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the claimant.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board discussed earlier, the veteran was afforded 
numerous opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.


Analysis

Anterior Cruciate Ligament Rupture and Medial Meniscus Tear, 
Status Post Surgery, Left Knee 

The veteran contends that his anterior cruciate ligament 
rupture and medial meniscus tear, status post surgery, left 
knee is more severe than currently evaluated.  In this 
regard, disability evaluations are determined by comparing a 
veteran's current symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  See 38 C.F.R. 
§ 1155; 38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria for the higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the level of current impairment, it is 
essential that that disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
However, although the history of the disability at issue is 
an important consideration in accurately evaluating its 
severity, of paramount importance are current clinical 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating the residuals of the veteran's 
service-connected anterior cruciate ligament rupture and 
medial meniscus tear status post surgery, left knee, 
recurrent subluxation or lateral instability resulting in 
severe impairment shall be evaluated as 30 percent disabling.  
This is the maximum disability rating permitted under the 
schedular provisions of 38 C.F.R. § 4.71a, DC 5257.  This 
diagnostic code most accurately reflects symptomatology 
associated with the disability at issue.  

To warrant a higher disability rating, extension of the leg 
due to limitation of motion in the knee joint can be to no 
more than 30 degrees.  See 38 C.F.R. § 4.71a, DC 5261 (2003).  
Alternatively, if nonunion of the tibia and fibula are 
present, a 40 percent disability evaluation can be assigned.  
See 38 C.F.R. § 4.7a, DC 5262 (2003).

The facts are as follows.  Service medical records indicate 
that the veteran suffered an anterior cruciate ligament 
rupture and medial meniscus tear in the left knee that 
required surgical reconstruction.  This resulted in ongoing 
symptomatology that required VA outpatient treatment.  
Ultimately, the veteran wore a knee brace to support that 
joint.  

During a VA physical examination conducted in October 1995, 
it was noted that the veteran continued to wear a brace on 
the left knee for support.  

In support of his claim, the veteran submitted a January 1997 
statement from a private physician.  The examiner observed 
that the veteran walks with the left knee slightly bent, and 
that he limps.  Extension of the left knee joint was limited 
at 22 degrees while flexion was limited at 90 degrees.  
Otherwise, the knee was observed to be very stable with a 
good medial collateral ligament and an excellent cruciate 
repair.  Some diffuse numbness around the knee was apparent.  
Early osteoarthritis involving the lateral joint space was 
noted by X-ray.  The examiner also observed that the veteran 
had a significant gait abnormality.  

The veteran then underwent a VA physical examination in 
February 2003.  He complained of constant anterior arching 
pain with constant swelling and limited motion in the left 
knee joint.  He also indicated that the left knee feels weak, 
and occasionally gives way.  He claimed that the knee tended 
to lock approximately twice weekly.  At that time, he was 
taking no medication to alleviate symptomatology associated 
with left knee joint.  

During the physical examination, extension of the left knee 
joint was limited at 5 degrees while flexion was to 
110 degrees.  Mild joint effusion and some laxity of the 
anterior cruciate ligament was apparent.  

The ligaments otherwise were observed to be intact to varus 
and valgus stress.  McMurray's and Lachman's testing were 
negative.  The veteran was noted to have a mild limp favoring 
the left knee.  However, the examiner also indicated that the 
veteran required no cane or assistive device such as a brace 
in order to ambulate.  

The veteran most recently underwent a VA physical examination 
of the left knee in February 2004.  This was conducted by the 
same physician who had conducted the orthopedic examination 
in February 2003.  The examiner observed that symptomatology 
associated with the veteran's left knee had remained 
substantially unchanged since the February 2003 physical 
examination.  

The foregoing indicates that limitation of function of the 
left knee joint as a result of injury during service and 
subsequent operative repair of the anterior cruciate ligament 
and medial meniscus is "severe" in nature.  See 38 C.F.R. 
§ 4.7a, DC 5257.  As such, the 30 percent disability 
evaluation currently assigned is justified under those 
schedular provisions.  However, a higher evaluation is not 
warranted under any other schedular provisions.  For 
instance, there is no evidence of nonunion of the tibia and 
fibula.  See 38 C.F.R. § 4.71a, DC 5262.  Nor is extension of 
the left knee limited to 30 degrees or more.  See 38 C.F.R. 
§ 4.71a, DC 5261.  As such, no other schedular provisions 
would afford the veteran a disability evaluation in excess of 
the 30 percent currently assigned.  As such, the Board finds 
no reasonable basis upon which to grant the benefit sought on 
appeal.  

Also, since the veteran is evaluated at the maximum schedular 
evaluation assignable under diagnostic code 5257, the 
criteria referable to functional loss due to pain, etc., 
under 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995), do not apply.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 30 percent for the 
anterior cruciate ligament rupture and medial meniscus tear.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Osteoarthritis of the Left Knee

The provisions of 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 are 
incorporated herein by reference.  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2003). 

Additionally, arthritis, due to trauma, substantiated by 
X-ray findings shall be rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, DC 5010.  Osteoarthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  See 38 C.F.R. § 4.71a, DC 5003.

When, however, the limitation of motion of the specific joint 
or joints involved is not compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application.  
As noted previously, limitation of motion of the veteran's 
left knee is as follows:  Extension of the left knee is 
limited at 5 degrees, while flexion is limited at 90 degrees.  
The veteran has not contended, nor does the clinical evidence 
of record otherwise indicate, that such limitation of motion 
warrants a compensable evaluation.  See 38 C.F.R. § 4.71a, DC 
5260, 5261 (2003).

Thus, there is no reasonable basis upon which to predicate a 
grant in excess of the 10 percent rating currently assigned 
for osteoarthritis of the left knee joint secondary to the 
veteran's service-connected anterior cruciate ligament 
rupture and medial meniscus tear, status post surgery, left 
knee.  Because the record is void of any factual basis for 
such a grant, the veteran's appeal in this regard must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In effect, there is no schedular authority that would allow 
for a disability rating in excess of the 10 percent currently 
assigned for osteoarthritis of the left knee joint.  
Furthermore, there is no basis for assignment of staged 
ratings.  See Fenderson, supra.

In this regard, the Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary 
and the precedent opinions of the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).  

Moreover, given this, the doctrine of resolving doubt in the 
veteran's favor is not for application with regard to this 
issue.  See Ferguson v. Principi, 273 F.3d, 1072 (Fed. 
Cir. 2001) (The statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence.)  


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

In arriving at its decision regarding the evaluation to be 
assigned for the veteran's service-connected anterior 
cruciate ligament rupture and medial meniscus tear, status 
post surgery, left knee, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2003).  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his left knee disabilities.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.

Rather, the record shows that any impairment in the veteran's 
ability to work due solely to this disability is already 
contemplated by the applicable schedular criteria.  See 
Van Hoose v. Brown 4 Vet. App. 361, 363 (1993) (The 
disability rating itself is recognition that industrial 
capabilities are impaired.)  Absent competent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for an anterior cruciate ligament rupture and medial 
meniscus tear, status post surgery, left knee, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the left knee is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



